 1
   Benjamin L. Kennedy, State Bar No. 232889
 2 CARR, KENNEDY, PETERSON & FROST
   A Law Corporation
 3 420 Redcliff Drive
   Redding, California 96002
 4 Email: bkennedy@ckpf.com
   (530) 222-2100; FAX (530) 222-0504
 5
   Attorneys for Plaintiff Cristine Carlson
 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10 CRISTINE CARLSON,                         )
                                             ) No. 2:20-CV-01242-MCE-DMC
11                         Plaintiff,        )
                                             ) STIPULATION FOR DISMISSAL
12   vs.                                     ) WITH PREJUDICE; ORDER
                                             )
13   SHASTA LIVESTOCK AUCTION YARD,          )
     INC, a California corporation,          )
14                                           )
                           Defendant.        )
15   _______________________________________ )

16
            NOTICE IS HEREBY GIVEN that Plaintiff and Defendant stipulate to voluntarily
17
     dismiss the above-captioned action with prejudice. The parties have entered into a settlement
18
     agreement in this matter and the terms of the settlement agreement have been satisfied.
19
20 Dated: April 13, 2021

21                                        CARR, KENNEDY, PETERSON & FROST

22
                                          By: __/s/ Benjamin L. Kennedy_____________
23
                                                Benjamin L. Kennedy
24                                              Attorney for Plaintiff

25                                        REESE, SMALLEY, WISEMAN & SCHWEITZER, LLP

26
                                          By: __/s/ Kelly J. Snowden_________________
27
                                                Kelly J. Snowden
28                                              Attorney for Defendant


                                                -1-
      STIPULATION FOR DISMISSAL WITH PREJUDICE; ORDER
 1                                                   ORDER
 2           It is hereby ordered that this case is dismissed with prejudice. The Clerk of the Court is
 3
     directed to close this case.
 4
             IT IS SO ORDERED.
 5
     Dated: April 27, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                -2-
      STIPULATION FOR DISMISSAL WITH PREJUDICE; ORDER
